         Case 3:19-cr-00051-JAJ-SBJ Document 83 Filed 12/07/20 Page 1 of 4




                                            UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                                             )
                                                                      )           Case No. 3:19-cr-00051
                     v.                                               )
                                                                      )           SENTENCING MEMORANDUM
JACKSON YARO YOUNG,                                                   )
                                                                      )
                     Defendant.                                       )

         The government, by and through the undersigned Assistant United States Attorney, files

this sentencing memorandum in anticipation of the sentencing hearing currently set for

December 10, 2020, at 11:30 a.m.


                                                      TABLE OF CONTENTS

I.   BACKGROUND ...........................................................................................................................................1
II. SENTENCING CALCULATION........................................................................................ 2
III. GOVERNMENT’S RECOMMENDATION ...................................................................... 2


I.       BACKGROUND

         On June 11, 2019, a four-count Indictment was filed charging Jackson Yaro Young with

Production of Child Pornography (Count One); Receiving Child Pornography (Count Two);

Possession of Child Pornography (Count Three); and Transfer of Obscene Material (Count

Four). (Final Presentence Report, hereinafter “PSR,” ECF 81, ¶ 1.) On September 11, 2019, a

nine-count Superseding Indictment was filed adding Production of Child Pornography (Count

Six); and Commission of a Sex Offense by Registered Sex Offender (Counts Seven through

Nine, respectively). (PSR¶ 2.) On January 16, 2020, the Government filed a Notice before the

Court alleging the defendant was subject to enhanced penalties under Counts One through Three,

Five, and Six of the Superseding Indictment, based on prior qualifying conviction. (PSR ¶ 3.)
                                               1
       Case 3:19-cr-00051-JAJ-SBJ Document 83 Filed 12/07/20 Page 2 of 4




On August 10, 2020, the defendant pled guilty to counts one through six of a nine-count

Superseding Indictment. (PSR ¶ 4.) On August 27, 2020, the Court accepted the defendant’s plea

and adjudicated him guilty. Id.

       Pursuant to the written plea agreement, the government agreed to dismiss Counts Seven,

Eight and Nine at sentencing. (PSR ¶ 5.) Pursuant to a written plea agreement, the government

agreed to a three-level reduction for acceptance of responsibility. (PSR ¶ 6.) Further the parties

agreed that a sentence of 300 months was sufficient but not greater than necessary for this

conduct. Id.

       The government did not file an objection to the PSR. (ECF 74.) The defendant did not

file an objection to the PSR. (ECF 78.)


II.    SENTENCING CALCULATION

In the presentence report paragraphs 34-72 and 131, the defendant’s guideline range was

calculated as follows:

       Total Offense Level                    34

       Criminal History Category              V

       Guideline Sentencing Range:            235 to 293 months, however, the mandatory

minimum for Counts 1, 5, and 6 is 300 months.


III.   GOVERNMENT’S RECOMMENDATION

       The sentencing statutes inform this Court that it must impose a sentence sufficient, but

not greater than necessary, to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense; to afford adequate deterrence to criminal

conduct; to protect the public from further crimes of the defendant; and to provide the defendant

                                                   2
       Case 3:19-cr-00051-JAJ-SBJ Document 83 Filed 12/07/20 Page 3 of 4




with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner. 18 U.S.C. § 3553(a)(2). The Court, in determining the particular

sentence to be imposed, shall also consider the nature and circumstances of the offense and the

history and characteristics of the defendant. 18 U.S.C. § 3553(a)(1). The sentence must “avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

       The government will ask the District Court to find a final advisory guideline range of

Level 34/Criminal History category V – 235-293 months. However, the statutorily authorized

minimum sentences are greater than the appliable guideline range; therefore, the guideline term

of imprisonment is 300 months.

       This is an aggravating case based on the number of victims and the past criminal history

of this defendant. The youngest victims are twelve years old. He not only solicits victims in his

hometown but also across the internet. It is clear that Young is a predator seeking out young

females to engage with sexually. His prior conviction in which he was on supervision for

included him having sexual intercourse with a thirteen-year-old child. Young was prosecuted and

put on probation for that offense. Despite that, he continued to obtain smartphones in violation of

his probation on two occasions and then eventually engages in sexual conversation with four

additional minors, seeking nude pictures. Young is a danger to the community and needs to be

incarcerated for a significant amount of time. Clearly, the first conviction had no impact on his

behavior. The Government asks the court to impose a 300-month term of imprisonment.




                                                 3
       Case 3:19-cr-00051-JAJ-SBJ Document 83 Filed 12/07/20 Page 4 of 4




       WHEREFORE, the government prays the District Court consider this sentencing

memorandum in determining the final sentence of this defendant.



                                                     Respectfully submitted,

                                                     Marc Krickbaum
                                                     United States Attorney

                                               By: /s/ Melisa K. Zaehringer
                                                   Melisa K. Zaehringer
                                                   Assistant United States Attorney
                                                   U.S. Courthouse
                                                   131 E. Fourth Street, Suite 310
                                                   Davenport, Iowa 52801
                                                   Tel: (563) 449-5426
                                                   Fax: (563) 449-5433
                                                   Email: melisa.zaehringer@usdoj.gov



CERTIFICATE OF SERVICE
I hereby certify that on December 7, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served on the parties or attorneys
of record by:     X ECF/Electronic filing
UNITED STATES ATTORNEY
By: /s/ Melisa K. Zaehringer
    Assistant U.S. Attorney




                                                4
